DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 6 is objected to because of the following informalities:  line 5 has 2 semicolons.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US 2007/0155502 A1) (henceforth, “Wu”) in view of Kaehler et al. (US 2018/0157398 A1) (henceforth, “Kaehler”).
Regarding claims 1, 18, and 19, Wu teaches a method, a non-transitory machine-readable storage medium, and system for generating video game inputs, comprising:
an input unit operable to obtain images of a passive non-luminous object being held by a user (e.g., optical signal receiving unit 110 in Para. 25 and Fig. 3); 
an object detector operable to detect the passive non-luminous object being held by the user in the obtained images (e.g., the infrared light emitting diode emits an infrared light, the steering wheel object 130 reflects the infrared light to the image sensor 116, the infrared filter 114 filters the out visible light, and thus the image sensor 116 only identifies a long bar-shaped pattern 134' and a dot-shaped pattern 136' in Para. 28); 
wherein the object detector is configured to detect an area in the image corresponding to the passive non-luminous object based on the pixels corresponding to the object and not ‘based on a physical identifier that has been added to the object (e.g., he steering wheel object 130 includes a surface 132, a first reflecting pattern 134 and a second reflecting pattern 136, he first reflecting pattern 134 and the second reflecting pattern 136 are located on the surface 132 in different locations, reflecting patterns are part of the surface and not added in Para. 27 and pixel signals in Para. 25); 
an object pose detector operable to detect changes in pose of the passive non-luminous object based on the obtained images of the object (e.g., rotated angles in Fig. 6a-6f and Para. 29); 
wherein the object pose detector is configured to detect the pose of the passive non-luminous object based on at least one of (i) a contour detection operation (e.g., object pose detection using different shapes detected by the image sensor 116 in Para. 27); and 
a user input generator operable to generate a user input based on detected changes in the pose of the passive non-luminous object, and to transmit an indication of the generated user input to a video game unit executing an instance of a video game, so as to update the display of a virtual object in the video game in accordance with the generated user input (e.g., different in game actions, such as, steering, braking, or accelerating in Para. 32-34).
But Wu although teaching object pose detection using different shapes detected by the image sensor 116 (Para. 27), however, if Wu fails to disclose contour detection, Wu also lacks in explicitly teaching wherein (ii) the output of a machine learning model that has been trained to detect the poses of passive non-luminous objects in images.  In a related disclosure, Kaehler teaches a wearable system can generate a virtual remote with a virtual control panel viewable and interactable by user of the wearable system (see abstract).  More particularly, Kaehler teaches object pose estimation using a computer vision algorithms, such as, various machine learning algorithms (i.e., a machine learning model to detect poses in Para. 81).  Kaehler states that “technology that facilitates a comfortable, natural-feeling, rich presentation of virtual image elements amongst other virtual or real-world imagery elements is challenging” (Para. 3).  As such, it would have been obvious to one of ordinary skill in the art before the effective date of the invention to modify the system of Wu to include the machine learning features of Kaehler in order to provide a more realistic presentation, as beneficially taught by Kaehler. 
Regarding claim 2, Wu further teaches the object detector is configured to detect a contour in the obtained images corresponding to a periphery of the passive non-luminous object that is being held by the user (e.g., object pose detection using different shapes detected by the image sensor 116 in Para. 27); and wherein the object pose detector is configured to detect changes in pose of the passive non-luminous object based on changes in least one of the orientation, position and area of the contour in the obtained images (Figs. 6a-6f and Para. 29).
Regarding claim 3, Wu further teaches the user input generator is configured to generate different respective user inputs based on whether the orientation, position and area of the contour is detected as changing in the obtained images (e.g., the size of an image changed by means of the steering wheel object 130 which is moved backward or forward can be determined to be different action, such as braking or accelerating in Para. 32).
Regarding claim 4, Wu further teaches the object detector is configured to detect a plurality of contours in the obtained images, and to identify the largest contour as corresponding to the passive non-luminous object being held by the user (e.g., shapes in Para. 27).
Regarding claim 5, Wu further teaches the object detector is configured to obtain colour information indicating a pre-determined colour of the passive non-luminous object that a user is or intends to hold; and wherein the object detector is configured to filter one or more colours not corresponding to the pre-determined colour from the obtained images, prior to performing the contour detection (e.g., optical signal transmitting/receiving unit transmits infrared light and receives the infrared light reflected by the object so as to form a plurality of pixel signals in abstract).
Regarding claim 6, Wu further teaches the input unit is configured to obtain images of at least two passive non-luminous objects being held by a user; wherein the object detector is configured to detect respective contours corresponding to the at least two passive non-luminous objects in the obtained images, and determine a respective location within the image representation of each object; wherein the object pose detector is configured to detect a change in pose of the at least two passive non-luminous objects based on changes in orientation of a line joining the detected locations; and wherein the user input generator is operable to generate a directional user input so as to control a direction in which the virtual object is travelling in the video game, and to transmit the generated user input to the video game unit (figs. 6a-6f, Para. 29, and Para. 32).
Regarding claim 7, Wu further teaches object detector is configured to determine a respective location within the image representations of each object by calculating an image moment for the pixels within the contours detected for each non-luminous object so as to determine a point or region that is representative of the centre of each object (e.g., shape and size in Para. 27 and Para. 32).
Regarding claim 8, Wu further teaches the object detector is configured to detect at least two contours associated with each passive non-luminous object being held by the user; wherein the object detector is configured to generate a linear representation of each object based on the contours associated with that object; and wherein the object pose detector is configured to detect a change in pose of the at least two non-luminous objects based on changes in orientation of a line intersecting the linear representations generated for each object (e.g., different shapes or the first and second reflecting patterns 134, 136 in Para. 27 and using multiple steering wheels in Para. 33).
Regarding claim 9, Wu as modified by Kaehler teaches the object pose detector is configured to detect whether the distance between the locations detected for each object is less than a threshold distance; and wherein the user input generator is configured to generate a user input corresponding to a change in control mode in response to receiving an input from the object pose detector indicating that the distance between the locations detected for each object is less than the threshold distance (Wu- e.g., different shapes or the first and second reflecting patterns 134, 136 in Para. 27 and Kaehler – threshold position in Para. 32).
Regarding claim 10, Wu as modified by Kaehler teaches the object detector comprises a cascade classifier 5 trained with images of passive non-luminous objects (Kaehler – classification in Para. 82).
Regarding claim 11, Wu as modified by Kaehler teaches the object pose detector comprises a machine learning model trained to perform six-dimensional pose estimation for each passive non-luminous object detected being held by the user in the obtained images (Kaehler - Para. 81-82 and Para. 85).
Regarding claim 12, Wu as modified by Kaehler teaches the obtained images comprise at least two passive non-luminous objects being held by a user; wherein the object pose detector is configured to detect a plurality of Keypoints for each passive non-luminous object being held by the user; and wherein the user input generator is configured to generate a user input based on a detection of the distance between at least some of the keypoints for each object being detected as greater or less than a threshold distance (Kaehler – keypoints in Para. 81 and Para. 110).
Regarding claim 13, Wu as modified by Kaehler teaches the obtained images comprise at least two passive non-luminous objects being held by different respective users; the system further comprising a user identification unit operable to associate each passive non-luminous object with a different respective user based on at least one of a relative distance and depth between the passive non-luminous objects exceeding a threshold value; and wherein the user input generator is configured to generate user inputs for each user participating in a video game session based on the changes in pose detected of the corresponding passive non-luminous objects (Wu – e.g., a plurality of players can simultaneously hold a plurality of steering wheels to play the same automobile race in Para. 33).
Regarding claim 14, Wu as modified by Kaehler teaches the user input generator is configured to generate a different respective user input for each change in pose in a respective dimension (Wu - e.g., distance moved forward and backward in Para. 32)
Regarding claim 15, Wu as modified by Kaehler teaches an image generator operable to generate an image of a virtual button for superimposing on top of a user’s view of the passive non-luminous object; a display for displaying the image of the virtual button at a location that corresponds to a location on the surface of the passive non-luminous object; a finger detector operable to detect a user’s finger in the obtained images and a location of the finger relative to the passive non-luminous object; wherein the finger detector is configured detect when a user’s finger coincides with the location of the virtual button, and in response to determining that the user's finger coincides with the location of the virtual button, provide an input to the user input generator; and wherein the user input generator is configured to generate a user input in accordance with a pressing of the virtual button (Kaehler – virtual buttons in abstract, Para. 32, and Para. 124).
Regarding claim 16, Wu further teaches a camera operable to capture images of the non -luminous object being held by the user; and wherein the input unit is operable to receive the images of object captured by the camera (e.g., optical signal transmitting/receiving unit 110 in Para. 25 and Fig. 3).
Regarding claim 17, Wu further teaches the video game unit operable to receive the input from the user input generator (e.g., different in game actions, such as, steering, braking, or accelerating in Para. 32-34).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure and is listed on the attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHASE E LEICHLITER whose telephone number is (571)270-7109. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571)272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHASE E LEICHLITER/Primary Examiner, Art Unit 3715